Taliaferro, J.
The plaintiffs, living at Natchitoches, Louisiana, having claims against tho defendants, residents of Sabine county, Texas, brought this suit in tho parish of Sabine, Louisiana, proceeding by attachment levied upon a lot of merchandise that was being transported through that parish to the owners, the defendants, living in Texas. Various exceptions wore taken by tho defendants and the curator ad hoe to tho alleged illegality of the proceedings, and a motion was made to dissolve tho attachment and to dismiss the suit. Tho judge of tho district court being recused, an attorney at law was appointed judge ad hoe to preside and determine the case.
The objections principally'relied upon to show nullity fatal to tho proceedings in attachment are two, viz: That copies of the citation ;md attachment were not served by the sheriff by affixing copies of tho same on the door of the room where the. court in which tho suit is pending is held, as required by article 254 of the Code of Practice; that no legal and sufficient attachment bond was given.
*449Tlie first of these exceptions was overruled. The second was sustained and the'suit dismissed. The plaintiffs have appealed.
IVo conclude the decision was properly rendered. It is shown that four sureties signed the bond, three of them residents of the parish of Sabine and the other a resident of the parish of Natchitoches. It was properly objected tliat Ponder, one of the sureties, who has his domicile in the parish of Natchitoches, is not a’legal surety, such as the law requires on attachment bonds.. All the requirements of the law, it has been often ruled, must be rigidly complied with when resort is had to what has been characterized as the harsh remedy of attachment. Ponder, the security residing in the parish of Natchitoches, it seemed to the court a qua was the only surety on the bond that was solvent. The others, residing in the parish of Sabine, were not considered individually or collectively good for the amount of the bond. The evidence introduced on the subject of the solvency of the sureties, in our opinion, justifies the conclusions of the judge acl hoc. 14 La. 245; 1 An. 307; C. P. 245; C. C. 3042.
It is therefore ordered that the judgment appealed from be affirmed with costs.